Case: 2:20-cv-04624-ALM-KAJ Doc #: 1-1 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 8

JS 44. (Rev. 09:19)

purpose of initiating the civil docket sheet

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Supplement the filing and
provided by local rules of court This form, approved by the Judicial Conference of the
(SEF INSTRUCTIONS ON NENT PAGE OF THIS FORM)

service of pleadings or other papers as required by law, except as
nited States in ‘September 1974, is required for the use of the Clerk of Court for the

 

. PLAINTIFF
Lyd States DUETS mployment Opportunity Commission

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINUIEF CASES)

(c) Attorneys (Firm Name, Adilress, and Telephone Number}
John S. Brubaker, U.S. EEOC
810 Market Street, Suite 1000, Philadelphia, PA 19107
(267) 589-9762

the bfio Bite University

County of Residence of First Listed Defendant — Franklin
(IN US, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE

Attorneys (i/ Known)
Christina L. Corl, Plunkett Cooney, PC
300 East Broad Street, Suite 590
Columbus, OH 43215

 

 

Il. BASIS OF JURISDICTION (Ptace an “¥" in One Box Only}

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainuff

and One Box for Defendant)

 

 

 

 

 

(Ki US Government O 3 Federal Question PTF DEF PTF DEF
Plainuff (C'S Government Not a Party) Citizen of This State Ot © ft Incorporated or Principal Place aoO4 a4
of Business In Thus State
G2 US Government GO 4 Diversity Cutzen of Another State O 2 © 2 Incorporated and Principal Place aos 085
Defendant (facieate Citizenship of Parnes in lem Hh) of Business In Another State
Citizen or Subject of a 03 O 3 Foreiyn Nation o6 O86
Foreizn Country
IV. NATURE OF SUIT (Ptace an “X" im One Box On) Click here for Nature of Suit Code Descriptions
I CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
G 110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 0 310 Auplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qu Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
OF 140 Negouable Instrument Liability O 367 Health Care O 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability 2 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal CO 835 Patent - Abbreviated 0 460 Deportation

Student Loans 0 340 Marine

Inyury Product

 

 

(Excludes Veterans) O 345 Marine Product Liability O 840 Trademark
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY

of Veteran's Benefits O 350 Motor Vehicle ) 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395 ff)
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923)
0 190 Other Contract Product Liability O 380 Other Personal O 720 Labor Management 0 863 DIWC/DIWW (405(2))
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI
0 196 Franchise Injury O 385 Property Damage O 740 Ratlway Labor Act O 865 RSI (405(2))

O 362 Personal Injury - Product Liability 751 Family and Medical
_ Medical Malpractice Leave Act
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS
10 Land Condemnation O 440 Other Civil Raghts Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff

0 441 Voting

XK 442 Employment

O 443 Housing
Accommodations

0 445 Amer. w Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

07 448 Education

2

220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

O 245 Tort Product Liability
© 290 All Other Real Property

a
ag
a
q

 

 

0 463 Alien Detainee

1 510 Motions to Vacate
Sentence

O 530 General

O 535 Death Penalty

Other:

O 540 Mandamus & Other

0 550 Civil Rights

O 555 Prison Condition

O 4560 Civil Detainee -
Conditions of
Confinement

O 470 Racketeer Influenced and
Cornupt Organizations

New Drug Application

 

480 Consumer Credit

 

Income Security Act

 

IMMIGRATION

 

 

0 462 Naturalization Application
© 465 Other Immigration
Actions

 

(15 USC 1681 or 1692)

0 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

O 850 Securities‘Commodities:
Exchange

0 890 Other Statutory Actions

O 891 Agricultural Acts

© =893 Environmental Matters

O 895 Freedom of Information
Act

O 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

or Defendant)
O 871 IRS—Third Panty
26 USC 7609

 

 

V. ORIGIN (Place an “X" in One Box Only)

re. Original 112 Removed from
Proceeding State Court

O 3° Remanded from
Appellate Court

a4

Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File

 

Cite the US, Civil Statute under which you are filing (Do not cite jurivdictional statutes unless diversity)

29 U.S.C. § 623(a)(1)

 

VI. CAUSE OF ACTION

 

Brief description of cause . . Co
Illegal termination and failure to re-hire under the Age Discrimination in Employment Act of 1967

 

 

VII. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R Cv.P JURY DEMAND: WYes ONo
VHI. RELATED CASE(S)
IF ANY (See instructions) iT: DOCKET NUMBER

 

 

 

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG JUDGE
